Case 18-71733-wlh       Doc 39 Filed 08/10/20 Entered 08/10/20 09:06:04               Desc Main
                        UNITED Document
                               STATES BANKRUPTCY
                                            Page 1 of 4 COURT
                         NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


 IN RE:                                             )   CHAPTER 13
 EARL PURNELL                                       )   CASE NUMBER A18-71733-WLH
                                                    )
    DEBTOR                                          )



                                    MOTION TO DISMISS
     COMES NOW Nancy J. Whaley, Standing Chapter 13 Trustee, in the above styled case, and
 respectfully shows the Court as follows:

                                              1.

    Debtor filed a petition for relief under Chapter 13 of Title 11.

                                               2.

     Debtor's Plan will exceed sixty months by four (4) months in violation of 11 U.S.C. 1322(d)
 (2)(C) and 11 U.S.C. 1307(c).


                                               3.

    Debtor has failed to tender all plan payments due in accordance with the confirmed plan. As
 of 8/5/2020 the Trustee received a total of $14,284.62. The Trustee's records indicate the
 amount delinquent is $4,650.38. A receipt history is attached and marked exhibit A.


    Wherefore, the Trustee prays that this case be dismissed or in alternative that the Debtor
 proposes a modification to meet the requirements of the confirmed plan that ensures that the
 plan is completed within the allowable time.

 This the 10th day of August, 2020.


 /s/________________________________________
   Ryan J. Williams
   Attorney for the Chapter 13 Trustee
   State Bar No. 940874
   303 Peachtree Center Avenue, NE
   Suite 120
   Atlanta, GA 30303
   678-992-1201
Case 18-71733-wlh     Doc 39   Filed 08/10/20 Entered 08/10/20 09:06:04        Desc Main
                               Document Page 2 of 4


                                 EXHIBIT "A"



 CASE NO: A18-71733-WLH                                         08/05/2020
 EARL PURNELL

                 RECEIPT HISTORY OVER THE LAST 12 MONTHS

 DATE                   TYPE              SOURCE              AMOUNT

 April 01, 2020        EMPH           114625638                      $440.77
 March 19, 2020        EMPH           114527337                      $440.77
 March 02, 2020        EMPH           114428210                      $440.77
 February 19, 2020     EMPH           114323445                      $440.77
 February 04, 2020     EMPH           114224101                      $440.77
 January 22, 2020      EMPH           114122234                      $440.77
 December 20, 2019     ACHEMP         49311207    -MBS ASSET MANAG   $477.50
 December 06, 2019     ACHEMP         49311207    -MBS ASSET MANAG   $477.50
 November 22, 2019     ACHEMP         49311207    -MBS ASSET MANAG   $477.50
 November 08, 2019     ACHEMP         49311207    -MBS ASSET MANAG   $477.50
 October 25, 2019      ACHEMP         49311207    -MBS ASSET MANAG   $477.50
 October 15, 2019      ACHEMP         49311207    -MBS ASSET MANAG   $477.50
 September 27, 2019    ACHEMP         49311207    -MBS ASSET MANAG   $477.50
 September 13, 2019    ACHEMP         49311207    -MBS ASSET MANAG   $477.50
 August 30, 2019       ACHEMP         49311207    -CRP MB STUDIOS    $477.50
 August 19, 2019       ACHEMP         49311207    -MBS ASSET MANAG   $477.50

                                      Receipt Total:             $7,419.62
Case 18-71733-wlh       Doc 39     Filed 08/10/20 Entered 08/10/20 09:06:04             Desc Main
                                   Document Page 3 of 4


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


 IN RE:                                           )    CHAPTER 13
 EARL PURNELL                                     )    CASE NUMBER A18-71733-WLH
                                                  )
    DEBTOR                                        )




                 NOTICE OF HEARING ON MOTION TO DISMISS CASE

 PLEASE TAKE NOTICE that the Chapter 13 Trustee has filed a Motion to Dismiss and related
 exhibits with the Court seeking an Order of Dismissal.

 PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on September 02,
 2020 at 10:10 am in Courtroom 1403, Richard Russell Building, 75 Ted Turner Drive,
 S.W., Atlanta, GA. 30303. Given the current public health crisis, hearings may be telephonic
 only. Please check the “Important Information Regarding Court Operations During COVID-19
 Outbreak" tab at the top of the GANB Website prior to the hearing for instructions on whether
 to appear in person or by phone.

 Failure to appear at the hearing or failure to resolve the matter prior to the hearing may result in
 the dismissal of your case. You should read this motion carefully and discuss it with your
 attorney, if you have one in your bankruptcy case. (If you do not have an attorney, you may
 wish to consult one.) If you do not want the Court to grant the dismissal of your case, you
 and/or your attorney must attend the hearing unless you have settled the matter prior to the
 hearing.


 This the 10th day of August, 2020.


 /s/________________________________________
   Ryan J. Williams
   Attorney for the Chapter 13 Trustee
   State Bar No. 940874
   303 Peachtree Center Avenue, NE
   Suite 120
   Atlanta, GA 30303
   678-992-1201
Case 18-71733-wlh       Doc 39    Filed 08/10/20 Entered 08/10/20 09:06:04             Desc Main
                                  Document Page 4 of 4
                                 CERTIFICATE OF SERVICE
Case No: A18-71733-WLH

I certify that on this day I caused a copy of this Chapter 13 Trustee's Motion to Dismiss to be
served via United States First Class Mail with adequate postage prepaid on the following parties
at the address shown for each:




EARL PURNELL
5893 REX RIDGE PARKWAY
REX, GA 30273



I further certify that I have on this day electronically filed the foregoing Chapter 13 Trustee's
Motion to Dismiss using the Bankruptcy Court’s Electronic Case Filing program, which sends
a notice of this document and an accompanying link to this document to the following parties
who have appeared in this case under the Bankruptcy Court’s Electronic Case Filing program:

Attorney for the Debtor(s):

THE SEMRAD LAW FIRM, LLC




This the 10th day of August, 2020.


 /s/____________________________________
   Ryan J. Williams
   Attorney for the Chapter 13 Trustee
   State Bar No. 940874
   303 Peachtree Center Avenue, NE
   Suite 120
   Atlanta, GA 30303
   678-992-1201
